DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
The amendment filed 10/15/2020 has been entered.  Claims 1-20 are pending for examination.

Allowable Subject Matter
Claim 9 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowable subject matter in Claim 9.
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim 9 when taken in the context of the claim as a whole.  Specifically, the combination wherein an interaction widget associated to a Step content block is placed inside an interaction widget associated to an Instruction section, as its child sub-widget, and linked with other widgets including other Step widgets, with each Step widget having a series of properties and sub-widgets to support one or more of the following: declaring the order of execution of Steps, at job 
At best the prior arts of record, specifically, Allison et al. (US 10,552,525) teaches, obtaining a digital version of digitized document, the digitized document comprising a written procedure or instructions, an instructional manual or a fillable form with configuring attributes and saving the results in memory (see [col 9 line 47-col 10 line 17], [col 20 line 7-17], [col 4 line 18-30], fig 8A-8D); Richardson et al. (US 2018/0018613) teaches, providing a set of typed dynamic graphical user interface interaction widgets on an interactive computer user interface, where each widget is used to encapsulate and contain a content block, being a logical unit of content or a collection of such, from the digitized document, and where each widget is designed to provide specific user-computer interactions and computer guided navigation at a job 
In addition, neither references uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of dependent claim 23 as a whole.
Thus, claim 9 is objected to as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7, 13-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US Pat. 10,552,525) hereinafter Allison in view of .

Regarding claim 1, Allison teaches, In a computing system designed for having one or more computers configured to implement a method to define user-computer interaction and computer guided navigation for content blocks of a written procedure or instructions, instructional manual or fillable form, with definitions used at job performance time to provide said interaction and navigation (Allison; figs. 8A-8D; as shown in figure 8B wherein the user input field  804B presented to user which corresponds to the user input element 804A (fig 8A) and confirmation menu 850 display one or more suggested contextual tags for the field “Seller” (fillable form with instruction contextual tags as widgets); col 20 line 7-17), a method comprising:
obtaining a digital version of a digitized document, the digitized document comprising a written procedure or instructions, an instructional manual or a fillable form (Allision; as shown in figs 8A-8F, electronic form (fillable form) presented to user to input with suggested contextual tags; col 9 line 47-51);
configuring attributes of the widgets (Allision; figs. 8A-8C; as shown in figure 8A wherein the electronic form includes user input elements 804A, 806A, 808A, 810A, 812A, 814A, 816A  and as depicted in figure 8B, user input field associates with suggested contextual tags as confirmation menu 850; col 9 line 62- col 10 line 17);
saving resulting widget information, comprising information about the content block contained within each widget together with its attributes, on a computer-or interpretation by one or more processors when work 45 Docket No.: 16906.20.1associated with an encapsulated content block of the digitized document is being performed by an entity (Allison; memory unit 114 store executable software and data for a form template engine 116 which identify fields in an electronic form; col 4 line 18-30).  
Allison does not teach expressly,
providing a set of typed dynamic graphical user interface interaction widgets on an interactive computer user interface, where each widget is used to encapsulate and contain a content block, being a logical unit of content or a collection of such, from the digitized document, and where each widget is designed to provide specific user-computer interactions and computer guided navigation at a job performance time 
defining an order of appearance and activation of each interaction widget relative to other widgets at said job performance time; 
However, Richardson teaches,
providing a set of typed dynamic graphical user interface interaction widgets on an interactive computer user interface, where each widget is used to encapsulate and contain a content block, being a logical unit of content or a collection of such, from the digitized document, and where each widget is designed to provide specific user-computer interactions and computer guided navigation at a job performance time (Richardson; as shown in figure 3F wherein client application automatically convert the document to fillable form that allows technician to enter information into a digital record to be stored and automatically display 
defining an order of appearance and activation of each interaction widget relative to other widgets at said job performance time (Richardson; as shown in figure 2A, user to view or interact with the hierarchy structure 210 as user can expand or collapse the selected element for edit purpose so when user expand structure element, a selected element appearance view differently than other non-selected element; paragraph 40); 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Richardson’s technique of user to access digital document as fillable form at the service time to modify interact with form fields with contextual tags of Allison. The motivation for doing so would have been to have allow efficiently and accurately filling form fields to speedy process during service. 

Allison and Richardson do not teach expressly,
superimposing or overlaying, in the user interface, a first widget from said set of interaction widgets on top of or over a content block of said digitized document thereby encapsulating and containing said content block; by capturing contents of the content block
However, Pearse teaches,
superimposing or overlaying, in the user interface, a first widget from said set of interaction widgets on top of or over a content block of said digitized document thereby encapsulating and containing said content block; by capturing contents of the content block (Pearse; as shown in figure 11 wherein user select text and image from a website page (digitized document) with highlighted to define selection (element 116) to a snippets (capturing the portion of selected content) and using icon 226, drop down listings of category or user create new category as presented to user to store the snippet; paragraphs 28-29).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Pearse’s technique of capturing portion of the content and categorized storing to modify interact with form fields with contextual tags, and access digital document as fillable form and user to access digital document as fillable form at the service time of Allsion and Richardson. The motivation for doing so would have been to efficiently access anytime the stored categorized digitized content to the desire of the user.

Regarding claim 2, Allison, Richardson and Pearse teaches all of the claim 1. Richardson further teaches, 
wherein providing a set of typed dynamic graphical user interface interaction widgets comprises providing a set of resizable interaction widgets corresponding to one or more of sections, subsections, steps, or any content block representing one or more logical units of the digitized document (Richardson; as shown in figure 2A, user to view or interact with the hierarchy structure 210 as user can 
receiving user input selecting the widget corresponding to a section, subsection, step, or content block of the digitized document, from the set of widgets (Richardson; fig. 2A depicted a user selecting a service steps to the structure 210 where user selecting “Service Area” to input the steps of service display in expanded section; paragraph 40); 
receiving user input placing the selected widget on the user interface and resizing and moving it to surround and to contain said section, subsection, step, or content block (Richardson; as shown in figure 2A, expanding the selected element a hiding child or sibling element display where user can interact based on the service step metadata and perform inputting to edit name or type of service; paragraph 40); adding to a widget data structure for the widget, at least one of the following: i) coordinates of the widget relative to the displayed digitized document such that widgets may be superimposed or overlaid over a copy of the displayed digitized document at job performance time (Richardson; new service steps dialog box overlay on the on top of the hierarchy structure 322 ; paragraph 93), ii) a snagged image of a content block contained by the widget, such that at job performance time, content blocks contained by widgets can be displayed irrespective of the position of the widgets relative to a copy of the displayed digitized document and without using the digitized document in the background, or iii) contents being contained by the widget corresponding to the contained 
setting attributes and properties of the widget as it relates to look and feel and interaction choices relevant to the contained content block (Allison; figs. 8A-8C; as shown in figure 8A wherein the electronic form includes user input elements 804A, 806A, 808A, 810A, 812A, 814A, 816A  and as depicted in figure 8B, user input field associates with suggested contextual tags as confirmation menu 850; col 9 line 62- col 10 line 17); 
defining the order of appearance of widgets, in order to support computer-guided navigation of the widgets at job performance time, by providing means to sequence and link one widget to another, either statically or based on dynamically evaluated expressed conditions and adding such sequencing information to the widget data structures (Richardson; as shown in figure 2A, user to view or interact with the hierarchy structure 210 as user can expand or collapse the selected element for edit purpose so when user expand structure element, a selected element appearance view differently than other non-selected element; paragraph 40); 
saving, on a persistent computer data store (Allison; memory unit 114 store executable software and data for a form template engine 116 which identify fields in an electronic form; col 4 line 18-30), a copy of the displayed digitized document together with at least one of the following: i) the position of the overlaid or superimposed widgets relative to the displayed digitized document, ii) the snagged image of the content of the content block contained by each widget, iii) content of the content block contained by each widget (Allison; figs. 8A-8D; as shown in figure 8B wherein the user input field  804B presented to user which corresponds to the user input element 804A (fig 8A) and confirmation menu 850 display one or more suggested contextual tags for the field “Seller” (fillable form with instruction contextual tags as widgets); col 20 line 7-17), iv) look & feel properties of each widget, v) interaction properties of each widget, or vi) sequencing information of each widget.

Regarding claim 3, Allison, Richardson and Pearse teaches all of the claim 1. Richardson, further teaches 
wherein the set of widgets or their user-computer interaction properties comprise titles or headings corresponding to at least one of: Purpose, Scope, Responsibilities, Precautions and Limitations, Prerequisites, Parts and Materials, Instructions, References, or Attachments with one or more keywords being associated to each title and the corresponding widget type (Richardson; as shown in figure 2A, the interface of template with title Regular Quarterly service 
wherein when an Instruction section is included, a subset of widgets types are configured to associate to subsection titles under the Instructions section, including at least one of, Step, Action Step (Richardson; as shown in figure 2A and 2B, origin template 206 can include information related to the performance of the service for a specific customer where technician able to edit or input the performed services; paragraphs 37 and 40) Time Dependent Step, Continuous Action Step, Note, Caution, Warning, Conditional Action, Branch, Component Verification, Reference, 47 Docket No.: 16906.20.1Bulleted list, Figure, Table, Critical Step, Hold, or Inspection Point, with one or more keywords being associated to each title and corresponding widget type 

Regarding claim 7, Allison, Richardson and Pearse teaches all of the claim 1. Richardson, further teaches 
wherein a widget, including its content block and attributes except for the sequence designator attribute or an attribute used for sequencing, is added to a set of reusable widget templates, grouped by widget type, and a widget instantiated from a reusable widget template is linked with other widgets taking on its sequence attribute in the context of other linked widgets (Richardson; as shown in figure 2A and 2B, origin template 206 can include information related to the performance, where technician able to edit or input the performed services and user able to add new service step as shown in figure 2B, add a service step 
where the reusable widget instance has child widgets, the child widgets' hierarchical sequence designators adapted to its parent widget's sequence attribute (Richardson; fig. 2A depicted a user selecting a service steps to the structure 210 where user selecting “Service Area” to input the steps of service display in expanded section  (expanded section display as child widgets); paragraph 40).  

Regarding claim 13, Allison, Richardson and Pearse teaches all of the claim 1. Allison further teaches,
programmatically reading the digitized document into computer memory (Allison; memory unit 114 store executable software and data for a form template engine 116 which identify fields in an electronic form; col 4 line 18-30);
programmatically matching content blocks with associated widgets (Allison; figs. 8A-8D; as shown in figure 8B wherein the user input field  804B presented to user which corresponds to the user input element 804A (fig 8A) and confirmation menu 850 display one or more suggested contextual tags for the field “Seller” (fillable form with instruction contextual tags as widgets); col 20 line 7-17); 
programmatically inferring other attributes (Allision; figs. 8A-8C; as shown in figure 8A wherein the electronic form includes user input elements 804A, 806A, 808A, 810A, 812A, 814A, 816A  and as depicted in figure 8B, user 
programmatically saving the resulting structured metadata such that the structured metadata can be displayed for further interaction design or validation (Allison; memory unit 114 store executable software and data for a form template engine 116 which identify fields in an electronic form; col 4 line 18-30). 
Richardson further teaches
programmatically analyzing the contents of the digitized document (Richardson; the client application 302 can automatically prepopulate information in a document with customer profile information and/or service information by analyzing the form and inputting the corresponding information from the customer profile and/or other sections of the instance record; paragraph 108);
programmatically sequencing the widgets (Richardson; as shown in figure 2A wherein the interface display with the checkbox associate with the pages to specific to the customer with sequence of welcome, begin service…; paragraph 37); 
Pearse further teaches,
programmatically superimposing or overlaying interaction widgets associated with sections and content blocks of the digitized document (Pearse; as shown in figure 11 wherein user select text and image from a website page (digitized document) with highlighted to define selection (element 116) to a snippets (capturing the portion of selected content) and using icon 226, drop down listings 

Regarding claim 14, Allison teaches, in a computing system designed for having one or more computers configured to implement a method to dynamically integrate data or cause the dispatch of software functions, from external software applications, in the context of select areas of the content blocks of digitized written procedure or instructions, an instructional manual or a fillable form, or within widgets containing said content blocks (Allison; figs. 8A-8D; as shown in figure 8B wherein the user input field  804B presented to user which corresponds to the user input element 804A (fig 8A) and confirmation menu 850 display one or more suggested contextual tags for the field “Seller” (fillable form with instruction contextual tags as widgets); col 20 line 7-17), a method comprising:
obtaining a digital version of a digitized document, the digitized document comprising a written procedure or instructions, instructional manual or fillable form (Allision; as shown in figs 8A-8F, electronic form (fillable form) presented to user to input with suggested contextual tags; col 9 line 47-51); 
providing a means to configure the attributes of the widgets (Allision; figs. 8A-8C; as shown in figure 8A wherein the electronic form includes user input elements 804A, 806A, 808A, 810A, 812A, 814A, 816A  and as depicted in figure 8B, user input field associates with suggested contextual tags as confirmation menu 850; col 9 line 62- col 10 line 17); 
Allison does not teach expressly,
providing a means to save the resulting widget information, including at least one of: information about a content block contained within each widget, a widgets position relative to an associated content block or relative to a containing widget, or a widgets attributes, on a computer-readable storage medium, for execution or interpretation by one or more hardware processors to automatically gather dynamic data for the inputs of the software service through its associated interface widget superimposed or overlaid on 54 Docket No.: 16906.20.1selected areas of a said content block, to automatically invoke the service, and to populate widgets associated with the service outputs with output data of the service effectively over the selected areas of a said content block of the digitized document at job performance time (Richardson; as shown in figure 3F wherein client application automatically convert the document to fillable form that allows technician to enter information into a digital record to be stored and automatically display prepopulate information with customer profile information and service information wherein technician inputting corresponding information at service time (different  customer require different services so different customer profile have new services which technician fill outs at the service time); Paragraph 108).  
implicitly or through explicit configuration, associating each possible type of input or output data of software services to a typed interface widget (Richardon; figs. 8A-8C; as shown in figure 8A wherein the electronic form includes user input elements 804A, 806A, 808A, 810A, 812A, 814A, 816A  and as depicted in figure 8B, user input field associates with suggested contextual tags as confirmation menu 850; col 9 line 62- col 10 line 17);
providing a means to define the order of appearance and activation of each widget relative to other widgets at job performance time; 
providing a means for the selection of a specific input or output of a software service available where said software service may be used as a means to pass data or bring data or dispatch a function to or from an external application; 
providing a means to save the resulting widget information, including at least one of: information about a content block contained within each widget, a widgets position relative to an associated content block or relative to a containing widget, or a widgets attributes, on a computer-readable storage medium, for execution or interpretation by one or more hardware processors to automatically gather dynamic data for the inputs of the software service through its associated interface widget superimposed or overlaid on 54 Docket No.: 16906.20.1selected areas of a said content block, to automatically invoke the service, and to populate widgets associated with the service outputs with output data of the service effectively over the selected areas of a said content block of the digitized document at job performance time (Richardson; as shown in figure 3F wherein client application automatically convert the document to fillable form that allows technician to enter information into a digital record to be stored and automatically display prepopulate information with customer profile information and service information wherein technician inputting corresponding information at service time (different  customer require different services so different customer profile have new services which technician fill outs at the service time); Paragraph 108).  
However, Richardson teaches,
implicitly or through explicit configuration, associating each possible type of input or output data of software services to a typed interface widget (Richardon; figs. 8A-8C; as shown in figure 8A wherein the electronic form includes user input elements 804A, 806A, 808A, 810A, 812A, 814A, 816A  and as depicted in figure 8B, user input field associates with suggested contextual tags as confirmation menu 850; col 9 line 62- col 10 line 17);
providing a means to define the order of appearance and activation of each widget relative to other widgets at job performance time (Richardson; as shown in figure 2A, user to view or interact with the hierarchy structure 210 as user can expand or collapse the selected element for edit purpose so when user expand structure element, a selected element appearance view differently than other non-selected element; paragraph 40); 
providing a means for the selection of a specific input or output of a software service available where said software service may be used as a means to pass data or bring data or dispatch a function to or from an external application (Richardson; as shown in figure 3F wherein client application automatically convert the document to fillable form that allows technician to enter information into a digital record to be stored and automatically display prepopulate information with customer profile information and service information wherein technician inputting corresponding information at service time (different  customer require different services so different customer profile have new services which technician fill outs at the service time); Paragraph 108); 
providing a means to save the resulting widget information, including at least one of: information about a content block contained within each widget, a widgets position relative to an associated content block or relative to a containing widget, or a widgets attributes, on a computer-readable storage medium, for execution or interpretation by one or more hardware processors to automatically gather dynamic data for the inputs of the software service through its associated interface widget superimposed or overlaid on 54 Docket No.: 16906.20.1selected areas of a said content block, to automatically invoke the service, and to populate widgets associated with the service outputs with output data of the service effectively over the selected areas of a said content block of the digitized document at job performance time (Richardson; as shown in figure 3F wherein client application automatically convert the document to fillable form that allows technician to enter information into a digital record to be stored and automatically display prepopulate information with customer profile information and service information wherein technician inputting corresponding information at service time (different  customer require different services so different customer profile have new services which technician fill outs at the service time); Paragraph 108).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Richardson’s technique of user to access digital document as fillable form at the service time to modify interact with form fields with contextual tags of Allison. The motivation for doing so would have been to have allow efficiently and accurately filling form fields to speedy process during service. 


providing a means to superimpose or overlay the widget associated to said input or output on top of an area of a content block of said digitized document or within other widgets that are designed to encapsulate and contain such content block
However, Pearse teaches,
providing a means to superimpose or overlay the widget associated to said input or output on top of an area of a content block of said digitized document or within other widgets that are designed to encapsulate and contain such content block (Pearse; as shown in figure 11 wherein user select text and image from a website page (digitized document) with highlighted to define selection (element 116) to a snippets (capturing the portion of selected content) and using icon 226, drop down listings of category or user create new category as presented to user to store the snippet; paragraphs 28-29).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Pearse’s technique of capturing portion of the content and categorized storing to modify interact with form fields with contextual tags, and access digital document as fillable form and user to access digital document as fillable form at the service time of Allsion and Richardson. The motivation for doing so would have been to efficiently access anytime the stored categorized digitized content to the desire of the user.

Regarding claim 15
displaying the digitized document in a graphical user interface (Allison; as shown in figure 8A, electronic form (fillable form) presented to user to input with suggested contextual tags; col 9 line 47-51)
providing a means to access graphical user interface input  (Allison; Allison; figs. 8A-8D; as shown in figure 8B wherein the user input field  804B presented to user which corresponds to the user input element 804A (fig 8A) and confirmation menu 850 display one or more suggested contextual tags for the field “Seller” (fillable form with instruction contextual tags as widgets); col 20 line 7-17) or output definitions of a software service for describing the inputs or outputs of a service including data types, optional defaults, or restrictions for each input or output field; 
when an interface widget needs to occupy space that is larger than space provided by boundaries of a contained content type, modifying the digitized document to add the required space, extending said widget to occupy the added space, readjusting coordinates of other widgets that are in a location of the display below the extended widget to 55 Docket No.: 16906.20.1compensate for the added space and displaying the modified version instead of the original digitized document on the display (Allison; user can be giving the ability to update or other modify a user input field (i.e., change a contextual tag, change a position or size of the field, and so forth), col9 line 56-59,  further, The tag input can comprise, for example, updates to the contextual tagging, changing of a size or position of the user input field; col 11 line 59-62
storing and referencing within an interface widget, user defined constants with their default values (Allison; memory unit 114 store executable software and data for a form template engine 116 which identify fields in an electronic form; col 4 line 18-30); 
Richardson further teaches,
providing user interface elements to allow a user to select a service input or output field and then automatically display a data widget implicitly, or explicitly through configuration, associated with said input or output field and allowing the user to place the widget on an area of the display over a content block of the digitized document being displayed, or over another widget containing said content block, and accommodating the resizing and relocation of the widget by the user to cause the widget to either overlay or to superimpose over the selected said content block or its containing widget, for capturing dynamic user input data to be automatically mapped to the inputs of an associated software service, or for populating a specific area of said content block with dynamic application data from a service output, at job performance time, after the automatic execution of the associated service (Richardson; as shown in figure 3F wherein client application automatically convert the document to fillable form that allows technician to enter information into a digital record to be stored and automatically display prepopulate information with customer profile information and service information wherein technician inputting corresponding information at service time (different  customer require different services so different customer 
adding to each interface widget metadata including coordinates of the widget relative to the displayed digitized document such that said widget may be superimposed or overlaid on top of the digitized document at job performance time (Richardson; adding to each interface widget metadata including coordinates of the widget relative to the displayed digitized document such that said widget may be superimposed or overlaid on top of the digitized document at job performance time); 
providing a user interface element to allow the user to set the look & feel properties or change the associated default type of the widget to a different widget (Richardson; client application 302 add new service steps as children below an indicated service step by default; paragraph 96);
when an interface widget is contained in another widget, adding to widget metadata the coordinates of the interface widget relative to the containing widget, such that at job performance time, the containing widget and its captured content block may be displayed first and then the interface widget can be displayed relative to the containing widget irrespective of the position of said interface widget relative to the digitized document (Richardson; as shown in figure 2A and 2B, origin template 206 can include information related to the performance, where technician able to edit or input the performed services and user able to add new service step as shown in figure 2B, add a service step from a predetermined list of service steps associated with a predetermined type of 
defining the order of appearance, in order to support computer-guided navigation of the widgets at job performance time, by providing means to sequence and link one widget to another, either statically or based on dynamically evaluated expressed conditions and adding such sequencing information to the widget data structures (Richardson; as shown in figure 2A, user to view or interact with the hierarchy structure 210 as user can expand or collapse the selected element for edit purpose so when user expand structure element, a selected element appearance view differently than other non-selected element; paragraph 40); 
saving, on a persistent computer data store each widget's look & feel properties, other user attributes as well as similar metadata of contained and containing widgets and 56 Docket No.: 16906.20.1other metadata associated with the widgets, including: i) a copy of the displayed digitized document together with the position of overlaid or superimposed widgets relative to said digitized document or relative to its containing widget, ii) content of content blocks contained by each containing widget, in a structured format, for interpretation at job performance time (Richardson; as shown in figure 3F wherein client application automatically convert the document to fillable form that allows technician to enter information into a digital record to be stored and automatically display prepopulate information with customer profile information and service information wherein technician inputting corresponding information at service time (different  
Pearse further teaches,
providing a user interface element to allow the user to place an interface widget inside of another widget, where the other widget may be used in order to contain or capture the contents of a content block of the digitized document (Pearse; as shown in figure 11 wherein user select text and image from a website page (digitized document) with highlighted to define selection (element 116) to a snippets (capturing the portion of selected content) and using icon 226, drop down listings of category or user create new category as presented to user to store the snippet; paragraphs 28-29); 

Regarding claim 17, Allison teaches, in a computing system designed for having one or more computers configured to implement a method to perform automated software application integration, user-computer interactions, computer guided navigation or automation functionality for user or computerized machines performing a job, with said job relating to content blocks of a digitized document comprising at least one of written procedure or instructions, an instructional manual or a fillable form, with said content blocks being encapsulated within sequenced and linked widgets with specific interaction, integration and navigation behavior, and based on information contained in structured metadata (Allison; figs. 8A-8D; as shown in figure 8B wherein the user input field  804B presented to user which corresponds to the user input element 804A (fig 8A) and confirmation menu 850 display one or more suggested contextual tags for the field 
displaying the digitized document on a device display (Allison; as shown in figure 8A, electronic form (fillable form) presented to user to input with suggested contextual tags; col 9 line 47-51); 
Allison does not teach expressly,
activating and performing interactions, automations and integrations of relevant sub-widgets; 
determining a next widget that needs to be activated based on static or conditional information in the metadata that depends on dynamic data generated or gathered during performance of content blocks associated to widgets at job performance time; 
performing interactions, automations and integrations of the next widget;
repeating the acts of determining a next widget performing interactions, automations and integrations of the next widget until a last activated widget is reached.
However, Richardson teaches,
activating and performing interactions, automations and integrations of relevant sub-widgets (Richardson; as shown in figure 2A, user interact with sub-structure elements 212 c -212f which related to the expanded elements 212 b; paragraph 40); 
determining a next widget that needs to be activated based on static or conditional information in the metadata that depends on dynamic data generated  where user select the page to perform services for specific customer; paragraph 37); 
performing interactions, automations and integrations of the next widget (Richardson; technician perform service steps when performing the service as structure of the services display on figure 2A; paragraphs 40-42);
repeating the acts of determining a next widget performing interactions, automations and integrations of the next widget until a last activated widget is reached (Richardson; as shown in figure 2A wherein, technician select the structures to interact and input the perform services; paragraphs 40-42)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Richardson’s technique of user to access digital document as fillable form at the service time to modify interact with form fields with contextual tags of Allison. The motivation for doing so would have been to have allow efficiently and accurately filling form fields to speedy process during service. 

Allison and Richardson do not teach expressly,
loading structured metadata in application memory in a structure appropriate for execution or interpretation by various types of processors when a work associated with an encapsulated content block of a corresponding digitized 
activating and performing interactions, automations and integrations of a first widget, associated with a first encapsulated content block of the digitized document being displayed, based on the structured metadata; 
However, Pearse teaches,
loading structured metadata in application memory in a structure appropriate for execution or interpretation by various types of processors when a work associated with an encapsulated content block of a corresponding digitized document is being performed by a person, group of people or one or more computerized machines (Pearse; highlighted web page content drop to snippet (capturing portion of selected content) to desired category ); 
activating and performing interactions, automations and integrations of a first widget, associated with a first encapsulated content block of the digitized document being displayed, based on the structured metadata (Pearse; as shown in figure 11 wherein user select text and image from a website page (digitized document) with highlighted to define selection (element 116) to a snippets (capturing the portion of selected content) and using icon 226, drop down listings of category or user create new category as presented to user to store the snippet; paragraphs 28-29);
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Pearse’s technique of capturing portion of the content and categorized storing to modify interact with form fields with contextual tags, and access 

Regarding claim 18, Allison, Richardson and Pearse teaches all of the claim 17. Allison further teaches,
wherein displaying the digitized document on a device display comprises either displaying the digitized document in a graphical user interface (Allison; as shown in figure 8A, electronic form (fillable form) presented to user to input with suggested contextual tags; col 9 line 47-51) or without relying on the whole of the digitized document, displaying all content blocks associated with each widget on the device display by determining or assigning an appropriate location for a first widget, corresponding to a first content block and then determining locations of all the other linked widgets relative to the first or a previous widget or a containing widget and then displaying a content block contained within each widget inside a location determined for each widget;
displaying or activating the first widget associated with the first displayed content block by superimposing or overlaying it over the associated content block based on properties expressed in the widget metadata, and then proceeding to the display of a next widget in a similar fashion, after the interaction of the first widget is completed (Richardson; as shown in figure 2B whrein user select add step element allows the manager to add additional service steps and pop-up window 
when displaying an interface widget, based on information in the widget metadata, either automatically invoking all software services whose outputs are associated with the widget and then populating (Allison; as shown in figure 8A-8D, wherein user input field presented to the user for fillable form where contextual tags presented; col 9 line 62-col 10 line 39) or displaying the output data, resulting from the automatic invocation of the service, inside of the associated interface widget; or, prompting the user for input data, using an appropriate widget associated to a type of input and then 59transferring user supplied inputs to inputs of the associated service and invoking the service to perform a function on another application
Richardson further teaches,
repeating the process until all superimposed or overlaid widgets, required for a job performance are displayed or a last section of the digitized document is reached and a last widget is displayed and associated interactions performed (Richardson; as shown in figure 2A wherein, technician select the structures to interact and input the perform services; paragraphs 40-42); 
when displaying an interaction widget, and of its child widgets, performing user- computer interaction implied by a specific type of the interface widget and displaying any contained interface widgets, and then advancing to a next relevant linked widget based on information in the structured metadata and displaying a containing widget associated with a next section of procedure or instructions .  



Claims 4-6, 8, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US Pat. 10,552,525) hereinafter Allison in view of Richardson et al. (US Pub. 2018/0018613) hereinafter Richardson and further in view of Pearse et al. (US Pub. 2004/0019611) hereinafter Pearse as applied to claim 1 above and further in view of Migos et al. (U.S. Pat. Pub. 2018/0018069) hereinafter Migos.

Regarding claim 4, Allison, Richardson and Pearse teaches all of the claim 1. Pearse further teaches,
a portion of the device display representing all the widgets superimposed or overlaid on top of the digitized document in the order defined by the widget relationships or links or sequence numbers (Pearse; as shown in figures 11 and 12, highlighted selection dropped into icon 226 (list of category) or can create new category, wherein user select text and image from a website page (digitized document) with highlighted to define selection (element 116) to a snippets (capturing the portion of selected content) and using icon 226, drop down listings of category or user create new category as presented to user to store the snippet; paragraphs 28-29).

displaying a dynamic Table of Contents (TOC) and with each entry in the TOC uniquely representing a superimposed or overlaid widget in a manner that the TOC can be used to navigate to a particular widget on a display containing the digitized document
However, Migos teaches,
displaying a dynamic Table of Contents (TOC) (Migos; “GUI 200 for presenting a table of contents (TOC) 202 for digital books in portrait mode”; paragraph 33) and with each entry in the TOC uniquely representing a superimposed or overlaid widget in a manner that the TOC can be used to navigate to a particular widget on a display containing the digitized document (Migos; as shown in figure 15, “pop-over 1500. In some implementations, a definition pop-over 1500 can be presented to display a definition for selected or highlighted text 1502 in a digital book”, further, “a user can select button 1510 to cause interactive glossary interface 1400 to be displayed”; paragraph 69).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Migos’s technique of display table of content and interact with pop-over to modify interact with form fields with contextual tags, and access digital document as fillable form and user to access digital document as fillable form at the service time, and capturing portion of the content and categorized storing of Allison, Richardson and Pearse. The motivation for doing so would have been to enable user to interact with pop-over to quickly access desired selected content. 

Regarding claim 5, Allison, Richardson and Pearse teaches all of the claim 1. Allison, Richardson and Pearse do not teach expressly,
wherein each superimposed or overlaid widget is associated with one or more named and indexed views, through a widget attribute, such that at job performance time, when the user selects one of those views, only the content of the widgets associated to said view are displayed with a TOC containing only the widgets associated to said view with navigation to the content block of the associated widgets.
However, Migos teaches,
wherein each superimposed or overlaid widget is associated with one or more named and indexed views, through a widget attribute, such that at job performance time, when the user selects one of those views, only the content of the widgets associated to said view are displayed with a TOC containing only the widgets associated to said view with navigation to the content block of the associated widgets (Migos; GUI 200 for presenting a table of contents (TOC) 202 for digital books in portrait mode”; paragraph 33) and with each entry in the TOC uniquely representing a superimposed or overlaid widget in a manner that the TOC can be used to navigate to a particular widget on a display containing the digitized document (Migos; as shown in figure 15, “pop-over 1500. In some implementations, a definition pop-over 1500 can be presented to display a definition for selected or highlighted text 1502 in a digital book”, further, “a user can select button 1510 to cause interactive glossary interface 1400 to be displayed”; paragraph 69)


Regarding claim 6, Allison, Richardson and Pearse teaches all of the claim 1. Allison, Richardson and Pearse do not teach expressly,
to view feedback associated to any select content block of the digitized document contained by a widget, or feedback which were provided at job performance time by persons performing a job 
However, Migos teaches,
 to view feedback associated to any select content block of the digitized document contained by a widget, or feedback which were provided at job performance time by persons performing a job (Migos; as shown in figure 15, “pop-over 1500. In some implementations, a definition pop-over 1500 can be presented to display a definition for selected or highlighted text 1502 in a digital book”, further, “a user can select button 1510 to cause interactive glossary interface 1400 to be displayed”; paragraph 69);  48
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Migos’s technique of display table of content and interact 

Regarding claim 8, Allison, Richardson and Pearse teaches all of the claim 1. Allison, Richardson and Pearse do not teach expressly,
providing a set of procedure or instructions authoring interaction widgets having widget types that correspond to the widget types used for superimposing or overlaying interactions on top of existing content blocks, and with the same interaction capabilities as their corresponding types, wherein the procedure or instructions authoring interaction widgets are configured to be used for 49 Docket No.: 16906.20.1authoring or defining new content blocks and are configured to be linked to an existing widget
However, Migos teaches,
 providing a set of procedure or instructions authoring interaction widgets having widget types that correspond to the widget types used for superimposing or overlaying interactions on top of existing content blocks, and with the same interaction capabilities as their corresponding types, wherein the procedure or instructions authoring interaction widgets are configured to be used for 49 Docket No.: 16906.20.1authoring or defining new content blocks and are configured to be linked to an existing widget (Migos; as shown in figure 15, “pop-over 1500. In some implementations, 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Migos’s technique of display table of content and interact with pop-over to modify interact with form fields with contextual tags, and access digital document as fillable form and user to access digital document as fillable form at the service time, and capturing portion of the content and categorized storing of Allison, Richardson and Pearse. The motivation for doing so would have been to enable user to interact with pop-over to quickly access desired selected content. 

Regarding claim 11, Allison, Richardson and Pearse teaches all of the claim 3. Allison, Richardson and Pearse do not teach expressly,
a widget associated with a Reference content block is configured to cause a transition to perform actions from another document or a transition to a section in another set of written procedures or instructions and then return to a current digitized document to complete a task or activity, at job performance time
However, Migos does teach,
 a widget associated with a Reference content block is configured to cause a transition to perform actions from another document or a transition to a section in another set of written procedures or instructions and then return to a current digitized document to complete a task or activity, at job performance time (Migos; as shown in figure 15, “pop-over 1500. In some implementations, a definition 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Migos’s technique of display table of content and interact with pop-over to modify interact with form fields with contextual tags, and access digital document as fillable form and user to access digital document as fillable form at the service time, and capturing portion of the content and categorized storing of Allison, Richardson and Pearse. The motivation for doing so would have been to enable user to interact with pop-over to quickly access desired selected content. 

Regarding claim 12, Allison, Richardson and Pearse teaches all of the claim 3. Allison, Richardson and Pearse do not teach expressly,
a fixed number of iterations where said Repeat widget automatically provides all required navigation, 52 Docket No.: 16906.20.1computation, branching and placekeeping interactions as well as a clear view of all iterations performed
a widget associated with a Step is configured to contain nested sections and Steps and their corresponding widgets
However, Migos teaches,
 a fixed number of iterations where said Repeat widget automatically provides all required navigation, 52 Docket No.: 16906.20.1computation, branching and placekeeping interactions as well as a clear view of all iterations performed (Migos; as shown in figure 15, 
a widget associated with a Step is configured to contain nested sections and Steps and their corresponding widgets (Migos; as shown in figure 15, “pop-over 1500. In some implementations, a definition pop-over 1500 can be presented to display a definition for selected or highlighted text 1502 in a digital book”, further, “a user can select button 1510 to cause interactive glossary interface 1400 to be displayed” (i.e. another interface display another section of the document and user can repeat for highlight another text to search for another section in interface 1400); paragraph 69)48
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Migos’s technique of display table of content and interact with pop-over to modify interact with form fields with contextual tags, and access digital document as fillable form and user to access digital document as fillable form at the service time, and capturing portion of the content and categorized storing of Allison, Richardson and Pearse. The motivation for doing so would have been to enable user to interact with pop-over to quickly access desired selected content. 

Regarding claim 19, Allison, Richardson and Pearse teaches all of the claim 17. Allison, Richardson and Pearse do not teach expressly,
wherein real-time state, data and the statistics associated with the performance of a procedure or instructions based on the interactions and advancement through widgets is automatically recorded, calculated, inferred and reported; wherein such statistics include one or more of. real-time reporting of a current section or step of procedure or instructions, location of performance of a section based on GPS coordinates, start-time and completion time of each procedure or instructions section or step, or analytics based on aggregated statistics across all job instances associated with a procedure or instructions
However, Migos teaches,
wherein real-time state, data and the statistics associated with the performance of a procedure or instructions based on the interactions and advancement through widgets is automatically recorded, calculated, inferred and reported (Migos; as shown in figure 15, “pop-over 1500. In some implementations, a definition pop-over 1500 can be presented to display a definition for selected or highlighted text 1502 in a digital book”, further, “a user can select button 1510 to cause interactive glossary interface 1400 to be displayed”; paragraph 69); wherein such statistics include one or more of. real-time reporting of a current section or step of procedure or instructions, location of performance of a section based on GPS coordinates, start-time and completion time of each procedure or instructions section (Migos; as shown in figure 15, “pop-over 1500. In some implementations, a definition pop-over 1500 can be presented to display a or step, or analytics based on aggregated statistics across all job instances associated with a procedure or instructions
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Migos’s technique of display table of content and interact with pop-over to modify interact with form fields with contextual tags, and access digital document as fillable form and user to access digital document as fillable form at the service time, and capturing portion of the content and categorized storing of Allison, Richardson and Pearse. The motivation for doing so would have been to enable user to interact with pop-over to quickly access desired selected content.




Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US Pat. 10,552,525) hereinafter Allison in view of Richardson et al. (US Pub. 2018/0018613) hereinafter Richardson and further in view of Pearse et al. (US Pub. 2004/0019611) hereinafter Pearse as applied to claims 3 and 15 above and further in view of Bowman-Amuah (US Pub. 2003/0058277).

Regarding claim 10
multiple conditions linked through logical operators; 
However, Bowman-Amuah teaches,
multiple conditions linked through logical operators (Bowman-Amuah; as disclosed in figs. 136 and 137 “testing successfulness of an operation having pre-conditions and post-conditions that must be satisfied for the operation to be successful. A first assertion is raised in operation 13602 asserting a pre-condition that must evaluate to true if the operation is successful. The operation is then executed in operation 13604. A second assertion is raised in operation 13606 asserting a post-condition that must evaluate to true if the operation is successful.”; paragraph 3936, further, “All of these pre-conditions must hold true before an operation's execution and all of the post-conditions must hold true after an operation's execution”; paragraph 3943).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Bowman-Amuah’s technique of performing pre condition and post condition for operation to be successful to modify interact with form fields with contextual tags, and access digital document as fillable form and user to access digital document as fillable form at the service time, and capturing portion of the content and categorized storing of Allison, Richardson and Pearse. The motivation for doing so would have been to ensure operation efficiently successful for improve performance of the system. 

Regarding claim 16, Allison, Richardson and Pearse teaches all of the claim 15. Allison, Richardson and Pearse do not teach expressly, wherein one or more of the following interface widget types is provided: 
a Data Interface widget that is not tied to the inputs or outputs of software services and is used to collect input data dynamically and without invoking a service at job performance time and allow a user and the external application to reference dynamic data within other widgets in order to support conditional navigation and to perform computations; 
an Equipment interface widget that integrates events and data from specific IoT enabled equipment or to cause such equipment to perform a specific action at job performance time; 
a configurable Notification interface widget used to cause the automatic publication of a notification based on the evaluation of dynamic data to a person performing a job or to other applications through automatic dispatch of a software service associated to said widget.  
However, Bowman-Amuah teaches,
wherein one or more of the following interface widget types is provided: 
a Data Interface widget that is not tied to the inputs or outputs of software services and is used to collect input data dynamically and without invoking a service at job performance time and allow a user and the external application to reference dynamic data within other widgets in order to support conditional navigation and to perform computations (Bowman-Amuah; as disclosed in figs. 136 and 137 “testing successfulness of an operation having pre-conditions and 
an Equipment interface widget that integrates events and data from specific IoT enabled equipment or to cause such equipment to perform a specific action at job performance time; 
a configurable Notification interface widget used to cause the automatic publication of a notification based on the evaluation of dynamic data to a person performing a job or to other applications through automatic dispatch of a software service associated to said widget.  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Bowman-Amuah’s technique of performing pre condition and post condition for operation to be successful to modify interact with form fields with contextual tags, and access digital document as fillable form and user to access digital document as fillable form at the service time, and capturing portion of the content and categorized storing of Allison, Richardson and Pearse. The motivation for doing so would have been to ensure operation efficiently successful for improve performance of the system.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US Pat. 10,552,525) hereinafter Allison in view of Richardson et al. (US Pub. 2018/0018613) hereinafter Richardson and further in view of Pearse et al. (US Pub. 2004/0019611) hereinafter Pearse as applied to claims 18 above and further in view of Lyren (U.S. Pat. Pub. 2016/0155273).

Regarding claim 20, Allison, Richardson and Pearse teaches all of the claim 18. Pearse further teaches,
wherein widgets associated to some select sections of the procedure or instructions are superimposed or overlaid on top of the digitized document (Pearse; as shown in figures 11 and 12, highlighted selection dropped into icon 226 (list of category) or can create new category, wherein user select text and image from a website page (digitized document) with highlighted to define selection (element 116) to a snippets (capturing the portion of selected content) and using icon 226, drop down listings of category or user create new category as presented to user to store the snippet; paragraphs 28-29).
Allison, Richardson and Pearse do not teach expressly,
the performance of some other select sections, including steps within select instructions, are transferred to another device
However, Lyren teaches,
the performance of some other select sections, including steps within select instructions, are transferred to another device (Lyren; “These instructions transmit to the wearable electronic glasses so the person wearing these glasses can view or receive the instructions. For example, the instructions include images in augmented reality or virtual reality that the wearer of the glasses views”; paragraph 40).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Lyren’s technique of displaying instructions on wearable electronic glasses to modify interact with form fields with contextual tags, and access digital document as fillable form and user to access digital document as fillable form at the service time, and capturing portion of the content and categorized storing of Allison, Richardson and Pearse. The motivation for doing so would have been to enable user to improve interaction on user interface using wearable device.

Response to Arguments

In the remarks, page 18, applicant argued that the combination of Bartek in view of Denoue and Adderton fails to disclose the feature of a "superimposing or overlaying, in the user interface, a first widget from said set of interaction widgets on top of or over a content block of said digitized document thereby encapsulating and containing said content block by capturing contents of the content block…” as amended in claims 1, 14 and 17. Applicant’s argument have been considered, but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARMANAND D PATEL/ Examiner, Art Unit 2143

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143